internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-100605-02 date date legend taxpayer shareholders preferred shareholders acquirer counsel date date date date dear this letter responds to a letter dated date and subsequent correspondence requesting a ruling under sec_1362 of the internal_revenue_code in particular the letter requests a ruling that the termination of taxpayer’s s_corporation_election was an inadvertent termination within the meaning of sec_1362 plr-100605-02 facts taxpayer began doing business on date and elected to be taxed an s_corporation effective date on date taxpayer issued a class of preferred_stock taxpayer represents that it was not aware that issuance of preferred_stock would terminate taxpayer’s s election and that taxpayer was not advised of this consequence by the attorneys consulted between date and date acquirer investigated a possible acquisition of taxpayer during this time acquirer hired counsel to perform due diligence counsel informed acquirer that taxpayer’s s_corporation likely terminated as a result of the issuance of preferred_stock to preferred shareholders on date remedial steps were taken to convert all outstanding shares of preferred_stock into that of common_stock and taxpayer decided to seek relief under sec_1362 for inadvertent termination of its s election taxpayer represents that it and its shareholders have always reported the income loss deductions and credits of taxpayer consistent with taxpayer’s s status and each shareholder has reported the shareholder’s pro_rata share of taxpayer’s income loss deduction and credit moreover taxpayer represents that there have been no distributions to shareholders or preferred shareholders during the period the preferred_stock was outstanding and that income was allocated to the preferred and common shares as if the preferred shares were common shares furthermore taxpayer shareholders and preferred shareholders have consented to make all adjustments consistent with the treatment of taxpayer as an s_corporation with respect to the period of termination applicable law sec_1361 generally provides that an s_corporation is a small_business_corporation for which an election under sec_1362 is in effect sec_1361 provides the definition of a small_business_corporation for purposes of subchapter_s sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have more than class of stock sec_1362 generally provides that an election to be treated as an s_corporation terminates whenever such corporation ceases to be a small_business_corporation sec_1362 provides that such termination is effective on and after the date the s_corporation ceases to be a small_business_corporation sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was terminated under subsection d the secretary plr-100605-02 determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the circumstances resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based on the facts submitted and the representations made we conclude that taxpayer’s s_corporation_election terminated on date when taxpayer issued a second class of stock we also conclude that the termination was inadvertent within the meaning of sec_1362 pursuant to sec_1362 taxpayer will be treated as continuing to be an s_corporation from date until date provided that taxpayer’s s election was not otherwise terminated under sec_1362 and the items of income loss deduction and credit of the s_corporation are allocated to shareholders and preferred shareholders pro_rata as though there was only one class of stock in taxpayer and make any other adjustments required except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the internal_revenue_code specifically we express or imply no opinion concerning whether taxpayer is otherwise qualified to be an s_corporation this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours jeanne m sullivan senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
